      Case 4:18-cr-06029-EFS     ECF No. 69    filed 07/09/19   PageID.605 Page 1 of 11




 1   Joseph H. Harrington
     United States Attorney
 2
     Eastern District of Washington
 3   Alison L. Gregoire
 4
     Assistant United States Attorney
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767

 7                     UNITED STATES DISTRICT COURT
 8                FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10                                                   No. 4:18-CR-06029-EFS-1
                               Plaintiff,
11
                                                       United States Response to
12                    v.                               Defendant's Sentencing
13                                                     Memorandum
     DALE GORDON BLACK,
14
15                             Defendant.
16
17         Plaintiff, United States of America, by and through Joseph H. Harrington,
18
     United States Attorney for the Eastern District of Washington, and Alison L.
19
     Gregoire, Assistant United States Attorney for the Eastern District of
20
     Washington, submits the following response to Defendant's sentencing
21
     memorandum (ECF No. 65).
22
           1.     First time offender. ECF No. 65 at 7.
23
           Defendant's statement is correct insofar as he lacks criminal history.
24
     However, his lack of criminal history was already taken into account in calculating
25
     his sentencing guideline range.
26
27
28
     Government’s Response to Defendant’s Sentencing Memorandum - 1
       Case 4:18-cr-06029-EFS        ECF No. 69    filed 07/09/19   PageID.606 Page 2 of 11




 1            While this is Defendant's first conviction; it is far from his first offense.
 2   Defendant is a "first time offender" only in the sense that he was not caught on the
 3   previous occasions when he abused numerous children for some fourteen years.
 4   More importantly, however, his criminal history is not unique in a sense that it
 5   justifies imposing a sentence far different from the heartland of sentences for
 6   similarly situated defendants. Indeed, were Defendant to have a prior sex offense,
 7   he would suffer another at least ten years of mandatory incarceration, pursuant to
 8   the statute of conviction and, assuming he was a registering sex offender, could
 9
     also serve another ten years consecutive for the violation of 18 U.S.C. § 2260A. 18
10
     U.S.C. § 2251(e) ("but if such person has one prior conviction under this chapter . .
11
     . imprisoned for not less than 25 nor more than 50 years"); 18 U.S.C. § 2260A
12
     ("Whoever, being required by Federal or other law to register as a sex offender,
13
     commits a felony offense involving a minor under section 1201, 1466A, 1470,
14
     1591, 2241, 2242, 2243, 2244, 2245, 2251, 2251A, 2260, 2421, 2422, 2423, or
15
     2425, shall be sentenced to a term of imprisonment of 10 years in addition to the
16
     imprisonment imposed for the offense under that provision"). Of note, Defendant
17
     also argues the sought sentence is more severe than "other similar defendants who
18
     physically abused children hands-on." ECF No. 65 at 21. The United States notes
19
     a person who sexually abuses children under the age of twelve and is prosecuted
20
21
     federally under 18 U.S.C. § 2241(c) is sentenced to "not less than 30 years or for

22   life."

23            2.    Since his initial contact with case agents, Mr. Black has been
              cooperative with law enforcement and the judicial system as evidenced by
24
              his immediate admissions and timely guilty plea. ECF No. 65 at 7.
25
              As a point of clarification, Defendant did not say anything to law
26
     enforcement about what he had done or who he had done it to. The United States
27
28
     Government’s Response to Defendant’s Sentencing Memorandum - 2
      Case 4:18-cr-06029-EFS     ECF No. 69      filed 07/09/19   PageID.607 Page 3 of 11




 1   fully agrees he was not obstructionist, but to the extent Defendant argues he made
 2   "immediate admissions," such was not the case. The government agrees Defendant
 3   pled guilty promptly and deserves full credit for acceptance of responsibility in this
 4   case, but determining the scope of the abuse, identifying and locating the victims
 5   was left to law enforcement in this case.
 6         3.     "Could incarcerate him for his remaining years." ECF NO. 65 at 7.
 7         Defendant notes he faces a 30 year sentence, which he argues would be
 8
     unjust given his age, and he notes the same "could incarcerate him for his
 9
     remaining years." ECF NO. 65 at 7. The government initially notes, both the
10
     statutory maximum sentence and the applicable guideline range are 90 years. ECF
11
     No. 53 at 19. The government additionally notes the Fed. R. Crim. P. 11(c)(1)(C)
12
     plea agreement detailed a range up to 35 years imprisonment, which is what the
13
     government is seeking in this case. ECF No. 53 at 4.
14
           Insofar as Defendant argues he should receive less time because he is 62
15
     years old, the Ninth Circuit has rejected such an argument. United States v. Seljan,
16
     547 F.3d 993, 1007 (9th Cir. 2008) (20-year sentence for 87 year old was
17
     reasonable though it was tantamount to life imprisonment for attempted travel with
18
19
     intent to engage in illicit conduct with a minor). Defendant's suggested sentence of

20   15 years is insufficient. Fifteen 15 years is the mandatory minimum for

21   Defendant's offense of conviction for the least of the conduct covered by the
22   offense. 18 U.S.C. § 2251. In other words, a person who engages in remote
23   production, via the internet, with a seventeen year old, would be subject to the
24   fifteen year mandatory minimum. Defendant's three offenses, involving multiple
25   victims over more than a decade of time, with whom he had special trust
26   relationships, certainly involves more than the minimum misconduct justifying the
27   minimum sentence.
28
     Government’s Response to Defendant’s Sentencing Memorandum - 3
      Case 4:18-cr-06029-EFS     ECF No. 69    filed 07/09/19   PageID.608 Page 4 of 11




 1         Defendants have been sentenced to far more significant sentences, even
 2   upward departures from the guidelines, in production cases. United States v.
 3   Sarras, 575 F.3d 1191, 1220 (11th Cir. 2009) (noting that “[c]hild sex crimes are
 4   among the most egregious and despicable of societal and criminal offenses” and
 5   affirming 1,200-month sentence); United States v. Johnson, 451 F.3d 1239, 1244
 6   (11th Cir.2006) (upholding as reasonable a 140-year sentence for abusing and
 7   photographing three boys between the ages of 8 and 16 based on consecutive
 8   statutory maximums under 18 U.S.C. § 2251(e) and § 2252A(b)(1)); United States
 9
     v. Kapordelis, 569 F.3d 1291, 1318-19 (11th Cir. 2009) (upholding as reasonable a
10
     420-month sentence, which represented an upward variance from the 262-327-
11
     month advisory guidelines range and included 240-month sentences on counts
12
     charging production of child pornography under § 2251(a) and 180-month
13
     consecutive sentences on counts charging receipt of child pornography under §
14
     2252A(a)(2)(A)); United States v. Huffstatler, 561 F.3d 694, 698 (7th Cir.2009)
15
     (upholding as reasonable an above-guidelines, 450-month sentence for producing
16
     pornographic pictures of a 14-year-old boy); United States v. Raplinger, 555 F.3d
17
     687, 695 (8th Cir. 2009) (upholding as reasonable a 457-month sentence for
18
     photographing and having sexual intercourse with a 15-year-old girl); United
19
     States v. Betcher, 534 F.3d 820, 827-28 (8th Cir. 2008) (upholding as reasonable a
20
21
     750-year sentence for a first-time offender who had taken pornographic pictures of

22   five 8 to 11-year-old girls, including two of his granddaughters).

23         4.     Defendant's recidivism likelihood is low per the Static 99R. ECF No.
           65 at 8.
24
           First, it would seem Defendant's Static 99 was scored incorrectly as it
25
26
     indicates there were no unrelated victims. ECF No. 65-2. The United States has

27   no reason to believe Defendant was related to any of his victims, let alone that they

28
     Government’s Response to Defendant’s Sentencing Memorandum - 4
      Case 4:18-cr-06029-EFS      ECF No. 69    filed 07/09/19   PageID.609 Page 5 of 11




 1   were in his immediate family. Second, and more importantly, the test is driven off
 2   of prior convictions. The ten risk factors in the Static 99 are: age of offender;
 3   stability of relationships; whether most recent conviction is for non-sexual
 4   violence; any prior conviction for non-sexual violence; number of sexual offense
 5   convictions or charges prior to most recent offense; has individual been sentenced
 6   on more than four prior occasions; convictions for non-contact sex offenses; any
 7   unrelated victims; any stranger victims; and any male victims. The "index offense"
 8   does not count, even in cases such as the instant case where the "index offense" is a
 9
     composite of several cases, over several years, involving several victims. The test
10
     is also not intended for child pornography offenders, and for this reason, neither
11
     test is endorsed as a tool for predicting likelihood of any kind of recidivism among
12
     the child pornography offenders. The tests are intended to assess the risk of hands-
13
     on sex offenses by hands-on offenders. Says nothing of likelihood of recidivism
14
     for child pornography offenses. Thus, the test does not speak to Defendant's
15
     likelihood to recidivate through a child pornography offense that is not "hands-on."
16
           5.     While Mr. Black is not trying to deflect responsibility, it is obvious
17
           that his pornography addiction over the years served as a pathway and
18         precursor to his hands on sexual offending. It is plausible to assume Mr.
19         Black’s sexual offending could have been diverted if his addiction to
           pornography had been properly treated at an earlier stage. ECF No. 65 at 13.
20
           The United States appreciates how carefully worded the defense claim is and
21
22
     understands the defense is attempting to cautiously walk a very fine line in

23   advocating for Defendant. That said if Defendant, a well off, college educated

24   Hanford engineer with a near idyllic childhood did not have the means and ability
25   to secure treatment on his own, who would? What Defendant seems to be arguing
26   is that he should have been caught earlier and prosecuted sooner such that he
27   would have been made to obtain treatment. Respectfully, Defendant utilized his
28
     Government’s Response to Defendant’s Sentencing Memorandum - 5
      Case 4:18-cr-06029-EFS      ECF No. 69   filed 07/09/19   PageID.610 Page 6 of 11




 1   substantial knowledge of computers and tech savvy to avoid being caught.
 2   Defendant sought out particularly vulnerable victims to avoid being caught. The
 3   government is not at fault for Defendant's continued abuse of children for over a
 4   decade, because he was not made to obtain treatment at an earlier stage. Defendant
 5   is at fault; Defendant is responsible.
 6         6.    Defendant's social awkwardness and his sexual exploitation
 7         conviction make him vulnerable to abuse in prison, which may warrant a
           downward departure. ECF No. 65 at 15.
 8
 9
           As was noted by the Ninth Circuit, the concerns of Defendant are equally

10   present for all similarly situated sex offenders who face prison sentences; his case

11   is not unusual. United States v. Stoterau, 524 F.3d 988, 1013 (9th Cir. 2008)
12   (citing United States v. Kapitzke, 130 F.3d 820, 822 (8th Cir.1997) (reversing a
13   downward departure for susceptibility to abuse in prison that was based on the
14   defendant's status as a child pornographer); see also United States v. Parish, 308
15   F.3d 1025, 1032 (9th Cir. 2002) (upholding a departure where the district court did
16   not rely solely on the defendant's “mere membership in a class of offenders”)). As
17   noted by the Ninth Circuit in Stoterau, prison officials must “take reasonable
18   measures to guarantee the safety of the inmates” and to “protect prisoners from
19   violence at the hands of other prisoners.” Id. (quoting Farmer v. Brennan, 511 U.S.
20   825, 832–33 (1994)).
21         7.    Empirical data does not support child pornography guidelines. ECF
22         No. 65 at 6.
23          “The child pornography Guidelines are, to a large extent, not the result of
24   the Commission's ‘exercise of its characteristic institutional role,’ which requires
25   that it base its determinations on ‘empirical data and national experience,’ but of
26   frequent mandatory minimum legislation and specific congressional directives to
27
28
     Government’s Response to Defendant’s Sentencing Memorandum - 6
      Case 4:18-cr-06029-EFS      ECF No. 69   filed 07/09/19   PageID.611 Page 7 of 11




 1   the Commission to amend the Guidelines.” United States v. Henderson, 649 F.3d
 2   955, 962-63 (9th Cir. 2011). Therefore that district courts have discretion to
 3   deviate from the Guidelines based on policy disagreements with § 2G2.2. Id. at
 4   964. However, as Henderson also noted, “district courts are not obligated to vary
 5   from the child pornography Guidelines on policy grounds if they do not have, in
 6   fact, a policy disagreement with them.” Id. (“application of § 2G2.2 will always
 7   result in an unreasonable sentence”). “[S]entencing courts must continue to
 8   consider the applicable Guidelines range as the starting point and the initial
 9
     benchmark.” Id. (quotation omitted). If the Court believes the guidelines produce
10
     an appropriate sentence, it should not “second-guess [that] decisio[n] . . . simply
11
     because the particular Guideline is not empirically-based.” United States v.
12
     Mondragon-- Santiago, 564 F.3d 357, 367 (5th Cir. 2009); see also United States
13
     v. Coleman, 635 F.3d 380, 383 (8th Cir. 2011) (“argument that the child
14
     pornography Guidelines are unsupported by empirical evidence is not an issue of
15
     substantive reasonableness and not properly made to this court”).
16
           All of that said, in this case, the United States is not seeking a Guideline
17
     sentence. In fact, the United States is seeking a 55 year downward variance from
18
     90 years down to 35 years.
19
           8.     Restitution
20
21         The series victims seeking restitution are SurferHair (4 images) RapJerseys
22   (3 images) and SpongB (6 images). “Series” restitution requests are often resolved
23   in the Eastern District of Washington in the amount of $1,000 per image. Counsel
24   for SurferHair and RapJerseys has indicated SurferHair and RapJerseys will accept
25   $1,000 per image for a total award of $4,000 and $3,000 respectively. Undersigned
26   counsel has attempted to contact SpongB’s attorney(s) several times without
27   success in an attempt to ascertain the basis for SpongB’s request for $58, 415 in
28
     Government’s Response to Defendant’s Sentencing Memorandum - 7
      Case 4:18-cr-06029-EFS       ECF No. 69     filed 07/09/19   PageID.612 Page 8 of 11




 1   restitution. The United States believes $1,000 an image for a total $6,000 award to
 2   SpongB would be appropriate in this case.
 3          Defendant contends that he is “unaware of any additional restitution owed to
 4   Victim A” beyond the civil settlement entered into between Defendant and Victim
 5   A in January 2019. ECF No. 65 at 30. It is the Government’s understanding that
 6   the restitution sought by Victim A concerns costs incurred as result of this criminal
 7   matter, which are separate and apart from the civil settlement and should be
 8   covered by a restitution order providing for the restitution sought by Victim A in
 9
     the amount of $3,150.
10
            Victim B and Victim C still have restitution claims outstanding. They were
11
     contacted again on July 3, 2019. Both victims are currently undergoing counseling,
12
     as are members of their families. Victim B and Victim C and their families are
13
     gathering restitution and may need additional time to finalize their requests. If the
14
     restitution information from these victims is not received prior to sentencing, the
15
     United States intends to move the Court to set out the date for the restitution
16
     hearing as to only these victims. See 18 U.S.C. § 3664(d)(5) (“If the victims’ losses
17
     are not ascertainable by the date that is 10 days prior to sentencing, the attorney for
18
     the Government or probation officer shall inform the court, and the court shall set a
19
     date for the final determination of the victim's losses, not to exceed 90 days after
20
21
     sentencing.”). The United States would intend to proceed with sentencing,

22   forfeiture, fines, and the rest of the restitution claims.

23          9.     Fine
24          Defendant acknowledges that a fine is mandatory in this matter. ECF No. 65
25   at 30. Defendant’s proposed fine of $150,000, however, fails to reflect the
26   seriousness of the crime or provide just punishment. U.S.S.G. § 5E1.2(d).
27   Moreover, a fine at the lowest end of the Sentencing Guidelines would not be
28
     Government’s Response to Defendant’s Sentencing Memorandum - 8
      Case 4:18-cr-06029-EFS       ECF No. 69   filed 07/09/19   PageID.613 Page 9 of 11




 1   punitive, nor would it provide adequate deterrence as the Defendant would be left
 2   with nearly $1 million. Id.
 3         As noted in the Government’s sentencing memorandum, all of the factors of
 4   18 U.S.C. § 3572 and U.S.S.G. § 5E1.2(d) favor the imposition of a substantial
 5   fine, including Defendant’s ability to pay, the absence of any dependents, the lack
 6   of any adverse effect on restitution, the expected costs to the government for
 7   imprisonment, the seriousness of the offense conduct, the life-altering harm to the
 8   victims, the need for deterrence, and the need for just punishment.
 9
           Defendant argues that equitable considerations favor the lowest possible fine
10
     because “[i]f the Court were to order $750,000 in fines, Mr. Black would be in
11
     peril of being at near poverty level income shortly after he would be released from
12
     prison.” ECF No. 65 at 32. Putting aside whether the Court should look at the
13
     Defendant’s gross assets value or take into account unrealized, potential taxes and
14
     fees when assessing the Defendant’s ability to pay, Defendant himself admits that
15
     “if the Court imposed a fine of $750,000, Mr. Black would be left with
16
     approximately $224,771 in assets.” Id. Retaining nearly a quarter of a million
17
     dollars in investment assets is not “near poverty level income” or “perilously close
18
     to the poverty line.” Id. 32-33. Further, Defendant incorrectly uses median
19
     household income to conclude that his yearly net pension income of $26,400
20
21
     places him “near poverty level income.” The United States Department of Health

22   and Human Service poverty guideline for a single individual with no dependents in

23   2019 is $12,490. See U.S. Federal Poverty Guidelines for 2019, available at
24   https://aspe.hhs.gov/poverty-guidelines. Defendant’s pension income alone is more
25   than double the poverty level income level. In addition, Defendant would receive
26   unaccounted for Social Security benefits since he is at retirement age. Plus, using
27   Defendant’s own numbers, he would have nearly a quarter of a million dollars in
28
     Government’s Response to Defendant’s Sentencing Memorandum - 9
      Case 4:18-cr-06029-EFS     ECF No. 69     filed 07/09/19   PageID.614 Page 10 of 11




 1   retirement savings. Accordingly, none of the equitable considerations or other
 2   factors support the fine requested by Defendant.
 3         Finally, the forfeiture of the Defendant’s vehicle and $186,500 cash-in-lieu
 4   of forfeiture of his residence, along with the $325,000 civil settlement with Victim
 5   A, should not be considered to be funds Defendant has already had to pay in this
 6   case. ECF No. 65 at 32, 34 (including the amounts of the forfeited assets as money
 7   Defendant “has or will pay based on this case.”). Forfeiture is distinct from
 8   restitution and other monetary penalties, including fines, imposed by the court.
 9
     United States v. Newman, 659 F.3d 1235, 1240-41 (9th Cir. 2011). These assets are
10
     to be forfeited because they facilitated the offense conduct. The forfeiture of these
11
     assets is not another monetary penalty or obligation that should be taken into
12
     account when determining whether to impose a fine, except to the extent the
13
     forfeiture affects the Defendant’s ability to pay, which it does not since the
14
     Defendant’s reported assets do not include the forfeited assets. ECF No. 59 at 19-
15
     20; ECF No. 53 at 15.
16
            Respectfully submitted this 9th day of July 2019.
17
18
                                              Joseph H. Harrington
19                                            United States Attorney
20
                                              s/ Alison L. Gregoire
21                                            Alison L. Gregoire
22                                            Assistant United States Attorney

23
24
25
26
27
28
     Government’s Response to Defendant’s Sentencing Memorandum - 10
      Case 4:18-cr-06029-EFS     ECF No. 69     filed 07/09/19   PageID.615 Page 11 of 11




 1                             CERTIFICATE OF SERVICE
 2
           I hereby certify that on July 9, 2019 I electronically filed the foregoing with
 3
     the Clerk of the Court using the CM/ECF System which will send notification of
 4
     such filing to the following:
 5
           Scott W. Johnson, scott@johnsonorr.com
 6
 7
 8                                            s/Alison L. Gregoire
                                              Alison L. Gregoire
 9
                                              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Response to Defendant’s Sentencing Memorandum - 11
